EXHIBIT PS&Co. Padgett Stratemann & Co., LLP Certified Public Accountants & Business Advisors Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in this Amendment No. 2 to Registration Statement dated February 13, 2009 on Form S-4 of Royale Energy, Inc., of our report dated March 29, 2008 relating to our audit of the financial statements, appearing in the Prospectus, which is part of this Registration Statement. We also consent to the reference to our firm under the captions “Experts” and “Selected Financial Data” in such Prospectus /s/ Padgett Stratemann & Co., L.L.P. Padgett, Stratemen & Co., L.L.P. Austin, Texas February 13, 2009 Austin
